Per Curiam.

Suits upon notes by the assignee against the maker. Answer, in each case, setting up a set-off. Reply, that before the plaintiffs, purchased the notes, they called on the maker, defendant, and informed him that they were about purchasing the notes, and asked him if he had any set-off or other defense to them, and that he replied that he had none whatever, and would set -up none, if they purchased the notes. Demurrer tó this reply overruled. Judgment for plaintiff on the trial of the cause.
The Court did not err in overruling the demurrer’. It showed a good estoppel to the defendant’s setting up any set-off Sloan v. The Richmond, &c., Company, 6 Blackf. 175. No other question is presented by the record.
The judgment is affirmed with 1 per cent, damages and costs (1).

 Two other cases between the same parties and precisely like this, were this clay affirmed.